Citation Nr: 0504748	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-17 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include hypertension.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and October 2002 decisions 
by the Department of Veterans Affairs (VA) Reno, Nevada, 
Regional Office (RO).  The March 2001 decision denied service 
connection for diabetes mellitus and found that new and 
material evidence had not been presented to reopen a claim 
for service connection for a heart disorder, to include 
hypertension.

In a January 2004 decision the Board reopened the veteran's 
claim for entitlement to service connection for a heart 
disorder, to include hypertension and remanded the claim for 
further development.

The appeal is currently being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

A review of the service medical records reflect that no 
indicia of heart pathology, to include elevated blood 
pressure readings or diagnosed hypertension, were noted on 
the veteran's January 1971 entrance examination report.  It 
was indicated that a chest x-ray, taken at that time, was 
negative.  However, service medical records do reflect 
findings indicative of what was characterized as a possible 
congenital heart disorder.  Specifically, service medical 
records indicate that a January 1976 chest x-ray report noted 
that the veteran was cyanotic.  The x-ray was interpreted as 
showing the possibility of cyanotic congenital heart disease 
(emphasis added).  A February 1976 chest x-ray report noted 
that, compared to the January 1976 x-ray, marked cardiomegaly 
was present.  The possible diagnoses were noted to be:  
tetrology Fallot; hypoplastic right heart syndrome and 
various abnormalities of the tricuspid valve (emphasis 
added).  The January 2004 Board remand contained the 
following instructions:

If it is found that any element of cardiovascular 
pathology was congenital in nature, an opinion is 
requested as to whether the problems became more 
severe during service, or whether there was a 
superimposed element of disability that arose 
during, or as a consequence of, the veteran's 
period of service.

A review of the February 2004 report indicates that a 
comprehensive examination was conducted at that time.  
However, the examiner did not comment with sufficient 
precision on whether the problems noted during service were, 
in fact, congenital in nature and, if so, whether there was 
any superimposed element of pathology manifested during the 
time frames associated with his extensive period of service.  
Given the findings noted in January and Febraury 1976, the 
Board cannot, in fairness to the veteran, proceed with the 
adjudication of this issue without a medical opinion 
addressing these findings.  Accordingly, the Board finds that 
a remand is necessary to obtain a VA medical opinion 
addressing these findings and any relevance they have to the 
veteran's continuing cardiovascular problems.

Accordingly, the claim is REMANDED for the following:

1.  The claims folder should be forwarded 
to an appropriate VA physician for 
review.  A separate copy of this remand 
should be provided to the physician.  The 
VA physician is asked to offer an opinion 
as to whether the problems with the 
veteran's heart noted during service were 
congenital in nature, and, if so, is 
there evidence that suggests that it is 
at least as likely as not that said 
problems increased in severity over the 
course of his service experience.  The 
physician is asked, in this regard, to 
address the veteran's service medical 
records, and specifically comment on the 
findings noted in the January and 
February 1976 treatment records.  The 
physician should provide a rationale for 
any opinions expressed.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




